Title: To George Washington from William Livingston, 17 March 1778
From: Livingston, William
To: Washington, George

 

Dear Sir
Trenton 17 March 1778

I was just this moment honoured with your Excellencys favour of the 14th instant, in which the Case of the light horse is so clearly stated that I shall immediately dispatch an express to Capt. Arnold with an extract of that part of your Excellency’s Letter.
As you must have a constant intercourse with the Congress, I hope your Excellency will excuse my freedom in committing to your care the inclosed Letter to President Laurens till you have an opportunity to send to york Town. I am with the most undissembled Sincerity & the highest regard your Excellency’s most humble Srt

Wil: Livingston

